 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDlishment of a change in the job bidding procedure on August 17; and(c) its breakingoff of bargaining negotiations and its refusal to meet with the Union on and afterAugust 19,1961.18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade,traffic,and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Upon thebasis,of the foregoing findings of fact,and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The above-named Union is a labor organization within the meaning of Section2(5) of the Act.2.All production,maintenance,factoryclerical,and cafeteria employees at Re-spondent'sMassillon,Ohio,plants,exclusive of office clerical,professional employ-ees, guards,and supervisors as definedin the Act,constitute a unitappropriate forthe purpose of collective bargaining within the meaning of Section9(a) of the Act.3.Since April 3, 1959,the said Union has been and now is the exclusive repre-sentative of all employees in the unit aforesaid for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.4.By refusing on and after August 15,1960,to bargain with the Union to theextent found above, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]'BAs an additional defense for its refusal to meet with the Union after the end ofAugust,Respondent also refers to the conversation which its attorney,Burt, had withCommissioner O'Brian on about August 31 wherein O'Brian purportedly stated that nofurther negotiating meetings should be held with the Union because of the then pendingdecertification petition.Whether or not reliance upon the Commissioner's statement tothis effect would constitute a valid defense to a refusal to bargain allegation need not bedecided here,for this matter is predated by the 8(a) (5) violations found above.John Vilicich,Managing Owner, and Steve Vilicich,Nick Truta-nich,Peter Marovich and Joe Marovich,Co-owners,Operatorsof the Fishing VesselSun Beam andFishermen's Union Local33, International Longshoremen's& Warehousemen'sUnion,Petitioner.Case No. 21-RC-7209.September 20, 1961DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Louis S. Eberhardt,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Board133 NLRB No. 36. JOHN VILICICH, ETC.239has delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent employeesof the Employer 23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks an election among the members of the crew ofthe vesselSun Beam,contending that its petition is timely becausethe existing contract is not a bar.The Intervenors contend that thepetition is untimely because (1) it was filed less than a year afterSeine & Line was certified by the Board to represent the employeessought, and (2) their current joint contract with the Employer con-stitutes a bar.On May 25, 1959, the Employer and Seine & Line entered into acollective-bargaining contract, effective from April 1, 1959, to Decem-ber 13, 1961, covering the employees involved herein.On August 4,1960, Seine & Line was certified following a Board-directed election aFollowing that certification, the parties continued the 1959 agreementin effect. In the latter part of April 1961, a "Supplemental Agree-ment" was executed which amended the prior contract and providedthat it should be effective for 2 years from April 1, 1961.On May 5,1961, in order to make certain corrections in the contract as amended,a new"Working Agreement," which set forth the entire agreement ofthe parties, was executed between the Intervenors jointly and the Em-ployer effective from May 1, 1961, to May 1, 1963. The petition hereinwas filed on May 11, 1961.Accepting the Petitioner's and the Intervenors' position that neitherthe 1959 nor April 1961agreementswould bar a petition,' the petitionhere was untimely. It is well established that a contract executed inmidterm of a preexisting contract and extending its terms is not a1The Employer is engaged in fishing for tuna in the Pacific Ocean and sells its catchto canneries in the Los Angeles area.As the record shows the Employer's annual outflowexceeds $50,000 and as the Board has asserted jurisdiction over this same employer inFisherman's CooperativeAssociation,et at,128 NLRB 62, 64, we shall assert jurisdictionherein.2Seine&Line Fishermen's Union of San Pedro, Affiliated with Seafarers'InternationalUnion of North America, AFL-CIO, herein referred to as Seine&Line, and CanneryWorkers & Fishermen's Union of San Diego,Affiliated with Seafarers' International UnionofNorth America,AFL-CIO,intervened on the basis of their joint contract with theEmployer.They are referred to jointly as the Intervenors.3 Fisherman's Cooperative Association,et at., supra.The 1959 contract was asserted asa bar in that proceeding but was not introduced into evidence.Accordingly,itwas heldnot to be a bar.Ibid.,footnote 12.4 In view of this agreement,we find it unnecessary to make a determination as to thevalidity of the union-security clauses of those contracts. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremature extension which cannot be a bar, if that prior contractwould not have barred an election because of other contract-bar rules.'Here the May 5, 1961, agreement, which contains a union-securityclause which is clearly valid on its face, was executed during the termof a prior contract which the unions agree would not be a bar. Accord-ingly, the May 5,1961, contract was not a premature extension and is abar to any petition untimely filed during its term.As the May 5, 1961,agreement was executed prior to the filing of the petition, it is a barand the petition must be dismissed.Moreover, even if there were no contract bar here because, as allegedby the Petitioner, only the 1959 contract should be considered, thispetition was untimely.As the Board held inCentr-O-Cast d Engi-neering Company,'absent unusual circumstances, we do not consider apetition timely where it is filed during a certification year.We findno unusual circumstances in this case. InThe Great Atlantic andPacific Tea Companycase,'we held that a preelection agreement tocontinue an existing contract in effect after certification does notamount to a negotiation of postcertification contract within the mean-ing of theLudlowrule.'Accordingly, theLudlowcase is inapplicablebecause it involved a situation where an agreement was entered intowithinthe certification year and not prior thereto, as was the 1959agreement in this case.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]5 Deluxe Metal Furniture Company,121 NLRB 995, 1001-1002.8 100 NLRB 1507.7123 NLRB 1005.8Ludlow Typo graph Company,108 NLRB 1463,where the Board held that where anemployer and a certified union execute one contract within the certification year, thecertification year merges with that contract,after which there is no need to protect thecertification further,and the contract becomes controllingwith respectto the timelinessof the filing of a rival petition.9Westinghouse Electric Corporation(Sunnyvale Plant),114 NLRB 1515;The GreatAtlantic and Pacific Tea Company, supra.Super Operating Corporation,et al.iandInternational Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers,Taxi Drivers and Terminal Employees,Local Union 826.CasesNos. 2-CA-7559 (Complaint No. 1) and 2-RC-9988. Septem-ber 21, 1961DECISION AND ORDEROn June 2, 1961, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-IAt the hearing herein the instant case was severed from Case No. 2-CA-7559 (Com-plaint No.2) Involving Dee Bee Garage Corporation as Respondent.133 NLRB No. 35.